Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 17, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-3, 5-6, 8, 10-12, 17-20 and 39-43) in the reply filed on January 17, 2022 is acknowledged.

Status of Claims
Claims 1-3, 5-6, 8, 10-12, 17-20, 29-34 and 36-43 are currently pending and are the subject of this office action.
Claim 29-34 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 17, 2022.
Claims 1-3, 5-6, 8, 10-12, 17-20 and 39-43 are presently under examination.

Priority
The present application claims priority to provisional application No. 63/044,932 filed on 06/26/20 and provisional application 62/901,514 filed on 09/17/19.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 40 states: “an oral solution comprising 2.0 to 2.5 milligrams of fenfluramine in each milliliter of solution”. 
However, a careful review of the specification and the claims, as originally filed, does not appear to lend support for the above limitation.  Even though the specification 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-2, 5, 8, 10-12, 17, 20, 39 and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceulemans et. al. (Epilepsia (2012) 53:1131-1139, cited by Applicant).

For claims 1, 10-11, 39 and 42, Ceulemans teaches a method of treating epilepsy, the method comprising: administering a therapeutically effective amount of fenfluramine to a patient suffering from Dravet Syndrome (see title, abstract and under Methods on page 1132).  Ceulemans does not teach that the patient is being 

CLAIM 2 INTERPRETATION: claim 2 recites “wherein the patient is also characterized by extreme weight loss, wasting, cachexia and/or loss of appetite.” It is not clear if the patient suffers from extreme weight loss, wasting, cachexia and/or loss of appetite, before being administered fenfluramine or if the patient suffers from extreme weight loss, wasting, cachexia and/or loss of appetite as a consequence of the administration of fenfluramine.  The specification teaches that “The present disclosure encompasses the recognition that some patients being administered and/or exposed to fenfluramine may develop extreme weight loss, wasting, cachexia and/or loss of appetite (see [0003]), as such the claim is going to be interpreted as if the patients suffer from extreme weight loss, wasting, cachexia and/or loss of appetite as a consequence of the administration of fenfluramine.

For claim 2, Ceulemans teaches that: loss of appetite was reported only in two patients (see page 1136 under Side effect profile).

For claim 5, Ceulemans teaches that “because fenfluramine is known as an anorexigen, special attention was given to its effect on appetite and weight evolution” (see page 1136 under Side effect profile).  In other words, Ceulemans implicitly teaches the monitoring (i.e. special attention) of the patient for loss of appetite and weight loss.

For claims 8 and 41, Ceulemans does not teach “providing to the patient instructions that the anti-seizure efficacy of fenfluramine may be reduced by administration of a serotonin receptor antagonist”.
MPEP 2112.01 II states that:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "if we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).
The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. Id. The court held that the relationship was non-functional because "informing a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. "In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" Id. (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).”
in no way transforms the process of administering fenfluramine to a subject suffering from Dravet syndrome, and in no way depends on the method, and the method does not depend on the ‘informing’ limitation.

Same arguments are presented for claims 12 and 43.

For claim 17, Ceulemans teaches the administration of 0.34 mg/kg/day (see under summary) which anticipates the instantly claimed range (0.01 mg/kg/day up to 1 mg/kg/day).

For claim 20, Ceulemans teaches that the treatment also comprised the co-administration of valproate (see page 1132, right column, fourth paragraph).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et. al. (Epilepsia (2012) 53:1131-1139, cited by Applicant) in view of 

Ceulemans teaches all the limitations of claim 3 (see above 102(a)(1), except for the patient suffering from a co-morbid psychiatric condition or psychosis.  However, Ceulemans teaches that patients suffering from Dravet syndrome have poor development of language and motor skills (see [0033]), Uchida teaches that “delayed speech may precede the onset of epilepsy) (see [0034]), Gurd teaches that hallucinations can indicate focal epilepsy (see [0103]) and finally Ceulemans teaches that some patients suffering from Dravet syndrome demonstrated behavior disorders, mood disorders and aggressive behavior and were required treatment with anti-psychotic drugs (see page e132, right column, last paragraph).  Poor development of language, delayed speech, hallucinations and aggression are all considered a co-morbid psychiatric condition and/or psychosis (see instant specification, paragraph [0007]).
All this will result in the practice of claim 3 with a reasonable expectation of success.

2) Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et. al. (Epilepsia (2012) 53:1131-1139, cited by Applicant) in view of Letendre et. al. (US 2013/0281523).



3) Claims 18-19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et. al. (Epilepsia (2012) 53:1131-1139, cited by Applicant) in view of Ceulemans et. al. (US 2014/0329908).

Ceulemans teaches all the limitations of claims 18 and 19, except for the dosage form being an oral solution.  However, Ceulemans teaches a method of treating epilepsy in a patient suffering from Dravet syndrome comprising administering to the patient a composition comprising fenfluramine (see abstract and entire reference) wherein the fenfluramine composition is administered as an oral dosage form like oral solution (see [0054]), thus resulting in the practice of claims 18-19 with a reasonable expectation of success.

Ceulemans teaches all the limitations of claim 40, except for the concentration of fenfluramine.  However, as stated above, Ceulemans teaches the administration of oral 
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal concentration of fenfluramine to achieve the best result for a particular patient, thus resulting in the practice of claim 40 with a reasonable expectation of success.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 10-12, 17, 20, 39 and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceulemans et. al.  (Epilepsia (2016) 57:e129-e134).

For claims 1, 10-11, 39 and 42, Ceulemans teaches a method of treating epilepsy, the method comprising: administering a therapeutically effective amount of fenfluramine to a patient suffering from Dravet Syndrome (see title, abstract and under Methods on page e130).  Ceulemans does not teach that the patient is being concurrently being administered a serotonin (5-HT)-receptor antagonist, as such it is considered that the patient is not concurrently being administered a serotonin (5-HT)-receptor antagonist.

CLAIM 2 INTERPRETATION: claim 2 recites “wherein the patient is also characterized by extreme weight loss, wasting, cachexia and/or loss of appetite.” It is 

For claim 2, Ceulemans teaches that: one of the most common adverse events was anorexia (see page e132, right column, first paragraph).

For claim 3, Ceulemans teaches that some patients suffering from Dravet syndrome demonstrated behavior disorders, mood disorders and aggressive behavior and were required treatment with anti-psychotic drugs (see page e132, right column, last paragraph).  Aggression is considered a co-morbid psychiatric condition and/or psychosis (see instant specification, paragraph [0007]).

For claim 5, Ceulemans teaches that: one of the most common adverse events was anorexia (see page e132, right column, first paragraph).  So even though, Ceulemans does not mention the word “monitoring”, by simply detecting anorexia, means that they were “monitoring” anorexia. 

For claims 8 and 41, Ceulemans does not teach “providing to the patient instructions that the anti-seizure efficacy of fenfluramine may be reduced by administration of a serotonin receptor antagonist”.
MPEP 2112.01 II states that:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "if we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).
The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. Id. The court held that the relationship was non-functional because "informing a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. "In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" Id. (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).”

in no way transforms the process of administering fenfluramine to a subject suffering from Dravet syndrome, and in no way depends on the method, and the method does not depend on the ‘informing’ limitation.

Same arguments are presented for claims 12 and 43.

For claim 17, Ceulemans teaches the administration of 0.27 mg/kg/day (see under summary) which anticipates the instantly claimed range (0.01 mg/kg/day up to 1 mg/kg/day).

For claim 20, Ceulemans teaches that the treatment also comprised the co-administration of valproate (see Table I on page e131).
Ceulemans teaches all the limitations of claim 40, except for the concentration of fenfluramine.  However, as stated above, Ceulemans teaches the administration of oral solutions comprising 0.34 mg/kg/day (see under Summary), as such the skilled will be able to determine the most effective concentration for the drug based on the method of administration, the solubility of the drug and its other pharmacokinetic parameters.
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  As such, before the effective filing date of the claimed prima facie obvious for a person of ordinary skill in the art to determine the optimal concentration of fenfluramine to achieve the best result for a particular patient, thus resulting in the practice of claim 40 with a reasonable expectation of success.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et. al.  (Epilepsia (2016) 57:e129-e134) in view of Letendre et. al. (US 2013/0281523).

Ceulemans teaches all the limitations of claim 6 (see above 102(a)(1), except for the patient being administered an appetite stimulant that is not a serotonin (5-HT)-receptor antagonist.  However, Letendre teaches a method of treating anorexia-cachexia comprising the administration of a composition comprising an appetite stimulant (see claim 20), wherein the appetite stimulant is selected from the group consisting of: tricyclic antidepressants, tetracyclic antidepressants, ginger, EPA, etc. (see [0080]) all of which are not serotonin (5-HT)-receptor antagonist, thus resulting in the practice of claims 6 with a reasonable expectation of success.

2) Claims 18-19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et. al.  (Epilepsia (2016) 57:e129-e134) in view of Ceulemans et. al. (US 2014/0329908).

Ceulemans teaches all the limitations of claims 18 and 19, except for the dosage form being an oral solution.  However, Ceulemans teaches a method of treating epilepsy in a patient suffering from Dravet syndrome comprising administering to the patient a composition comprising fenfluramine (see abstract and entire reference) wherein the fenfluramine composition is administered as an oral dosage form like oral solution (see [0054]), thus resulting in the practice of claims 18-19 with a reasonable expectation of success.

Ceulemans teaches all the limitations of claim 40, except for the concentration of fenfluramine.  However, as stated above, Ceulemans teaches the administration of oral solutions comprising 0.27 mg/kg/day (see under summary), as such the skilled will be able to determine the most effective concentration for the drug based on the method of administration, the solubility of the drug and its other pharmacokinetic parameters.
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8, 10-12, 17-20 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No 10,517,841. Although the claims at issue are not identical, they are not patentably distinct from each other because both, the instant application and the US patent teach methods of administering fenfluramine to individuals suffering from epilepsy wherein the patients are not concurrently being administered a serotonin (5-HT)-receptor antagonist.


s 1-3, 5-6, 8, 10-12, 17-20 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,682,317. Although the claims at issue are not identical, they are not patentably distinct from each other because both, the instant application and the US patent teach methods of administering fenfluramine to individuals suffering from epilepsy wherein the patients are not concurrently being administered a serotonin (5-HT)-receptor antagonist.

Claims 1-3, 5-6, 8, 10-12, 17-20 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No.17/293,755 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both, the instant application and the copending application teach methods of administering fenfluramine to individuals suffering from epilepsy wherein the patients are not concurrently being administered a serotonin (5-HT)-receptor antagonist.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Similar rejection are made against the following copending applications:

Claims 25-45 of application 16/340,009;
Claims 17-36 of copending application 17/253,545
Claims 17-27 and 45-46 of copending application 16/866,083, and



Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 14, 2022